Exhibit 10.1.2

AMENDMENT NO. 1 TO

LICENSE AGREEMENT

THIS AMENDMENT NO. 1 TO LICENSE AGREEMENT (the “Amendment”) is entered into
effective November 3, 2010 (the “Amendment Effective”) by and between
Intra-Cellular Therapies, Inc. (“ITI”), a Delaware corporation having offices at
Audubon Biomedical Science and Technology Park, 3960 Broadway, New York, NY
10032 and Bristol-Myers Squibb Company (“BMS”), a Delaware corporation having
offices at Route 206 and Province Line Road, Princeton, NJ 08543-4000.

WHEREAS, ITI and BMS entered into that certain License Agreement effective
May 31, 2005 (the “Agreement”) under which BMS granted to ITI certain exclusive
license rights with respect to certain compounds, including compounds comprising
ITI’s ITI-007 program; and

WHEREAS, BMS and ITI desire to amend the Agreement as set forth in this
Amendment.

NOW, THEREFORE, the Parties hereby agree as follows.

1. The terms in this Amendment with initial letters capitalized shall have the
meaning set forth in this Amendment and if not defined in this Amendment shall
have the meaning set forth in the Agreement.

2. The Parties hereby amend the Agreement (i) to delete the requirement that ITI
complete a Qualified Study before pursuing any License with a Third Party and
(ii) to delete Article 3 of the Agreement (BMS’ right of negotiation) so as to
delete BMS’ rights and ITI’s obligations under such Article 3 of the Agreement.
Accordingly, Section 2.3.1 of the Agreement shall be deleted in its entirety.

3. This Amendment shall not amend or modify the covenants, terms, conditions,
rights and obligations of the Parties under the Agreement, except as
specifically set forth herein. The Agreement shall continue in full force and
effect in accordance with its terms as amended by this Amendment.

4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original, and may be executed and delivered through the
email of pdf copies of the executed Amendment.

*** signature page follows ***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused their duly authorized representatives to execute this Amendment as of the
Amendment Effective Date.

 

INTRA-CELLULAR THERAPIES, INC. By:  

/s/ Sharon Mates

Name:  

Sharon Mates

Title:  

CEO and Chairman

BRISTOL-MEYERS SQUIB COMPANY By:  

/s/ Karen LaRochelle

Name:  

Karen LaRochelle

Title:  

EXEC DIR, STG

 

-2-